            Case 1:19-cv-00072-CRC Document 19 Filed 03/13/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 WILDEARTH GUARDIANS, a New
 Mexico non-profit corporation,

                              Plaintiff,
                                                    Case No. 1:19-cv-00072-CRC
        v.
 U.S. DEPARTMENT OF THE INTERIOR,
 and U.S. BUREAU OF LAND
 MANAGEMENT,

                           Defendants.

                                    JOINT STATUS REPORT

       Plaintiff WildEarth Guardians (“Guardians”) and Defendants U.S. Department of the

Interior (“Interior”) and U.S. Bureau of Land Management (“BLM”) (jointly, “Defendants”)

submit this Joint Status Report, as per this Court’s March 22, 2019 order (ECF No. 13).

       1.       This case concerns three requests for documents that Guardians submitted to

Interior under the Freedom of Information Act, 5 U.S.C. § 552, as amended (“FOIA”).

Specifically, in January 2018, Guardians submitted a request to: BLM’s New Mexico State

Office, BLM’s Washington Office, and Interior’s Office of the Secretary.

       2.       The parties previously requested, and this Court ordered, inter alia, (1) that all

case deadlines are stayed pending Defendants’ responses to the three FOIA requests at issue in

this case; (2) that Defendants shall review at least 1,500 pages of records potentially responsive

to the FOIA requests each month, and Defendants shall disclose the responsive, non-exempt

portion of its review to Guardians on the fifteenth (15th) day of every month until Defendants

disclose all non-exempt portions of the potentially responsive records; (3) that the parties file
            Case 1:19-cv-00072-CRC Document 19 Filed 03/13/20 Page 2 of 3



joint status reports with the Court every sixty (60) days to inform the Court of the progress the

parties have made. ECF No. 13 ¶¶ 1–4.

       3.       On January 15, 2020, BLM’s New Mexico State Office sent Guardians its 10th

partial response letter, stating that it had reviewed 1,726 pages of records and was disclosing 127

pages in full and 46 pages with partial redactions pursuant to the deliberative process privilege of

Exemption 5 or under Exemption 6, and fully withholding 1,553 pages that were non-responsive

or not applicable.

       4.       On February 12, 2020, BLM’s New Mexico State Office sent Guardians its 11th

partial response letter, stating that it had reviewed 1,605 additional pages and was disclosing 80

pages in full and fully withholding 1,525 pages that were non-responsive or not applicable.

       5.       The parties are continuing to work cooperatively to resolve any issues in this case

without Court intervention.

       6.       Defendants have indicated to Guardians that there are additional custodians who

may have potentially responsive records and that there are additional potentially responsive

records remaining for review, and the parties will continue operating under the Court schedule,

see ECF No. 13, with the next Joint Status Report due May 12, 2020.

                Respectfully submitted this 13th day of March 2020.

/s/ Emma Bruden_____________                      TIMOTHY J. SHEA
Emma A. O. Bruden (OR Bar #163525)                United States Attorney
  Admitted pro hac vice                           D.C. Bar #437437
Kampmeier & Knutsen PLLC
P.O. Box 15099                                    DANIEL F. VAN HORN
Portland, Oregon 97293                            Chief, Civil Division
Tel: (503) 719-5641                               D.C. Bar #924092
emma@kampmeierknutsen.com
                                                     /s/ Paul Cirino
DAVID BAHR (D.D.C. Bar #OR0001)                   PAUL CIRINO
Bahr Law Offices, P.C.                            Assistant United States Attorney
1035 ½ Monroe Street                              Civil Division



                                                 2
         Case 1:19-cv-00072-CRC Document 19 Filed 03/13/20 Page 3 of 3



Eugene, Oregon 97402                   U.S. Attorney’s Office for the
Tel: (541) 556-6439                          District of Columbia
davebahr@mindspring.com                555 Fourth St., N.W.
                                       Washington, D.C. 20530
Attorneys for Plaintiff                Phone: (202) 252-2529
                                       Email: paul.cirino@usdoj.gov

                                       Attorneys for Defendant




                                       3
